Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

Claims 1-7, 9-17, and 19-20 are rejected under 35 USC 103(a) as being unpatentable over US Dai et al. 2012/0029810 in view of Lundquist et al. US 8498811. 

     As to claims 1 and 11, 2012/0029810 teaches an object tracking method and system comprising a processing device configured to: obtaining a first relative position vector from a first node to a second node at a first time point ([0012, 0016-0018, 0020]); obtaining a first position data of the first node and a second position data of the second node at a second time point ([see [0075]); identifying a position variation vector from the first node to the second node based on the first position data of the first node and the second position data of the second node ([0015-0018, 0020, 0024-0028, 0030-0035, 0038-0040]); and identifying a second relative position vector from the first node to the second node at the second time point based on the first relative position vector and the position variation vector ([0054-0064]).
      Dai doesn’t expressly teach the first relative position vector is obtained through a sensor mounted on first or second node.
     However, Lundquist teaches the concept of a relative position vector eing obtained through a sensor on first or second node (esp. c.f. claim 1 of Lundquist and abstract).
     It would be obvious to modify Dai by obtaining a relative position vector through a sensor on a node as taught by Lundquist for the benefit of efficiently estimating and updating positioning and tracking of an object based on the movement information and direction information obtained through the sensor. 

     As to claims 2 and 12, Dai teaches the according to claim 1 and 11. Dai doesn’t expressly teach wherein the first relative position vector is obtained through a sensor mounted on the first node or the second node. However, please N.B., mounted sensors are routine in the RTK art for detecting positions, etc. It would be obvious to a skilled artisan to modify Dai by incorporating a sensor as desired to monitor the relative positions.       As to claims 3 and 13, Dai teaches the to claim 1 and 11. Dai doesn’t expressly teach obtaining a third relative position vector from the first node to a third node; obtaining a fourth relative position vector from the third node to the second node; and identifying the first relative position vector from the first node to the second node based on the third relative position vector and the fourth relative position vector. However, please N.B., using a 3rd or 4th relative position vector to obtain relative position between two nodes is common, e.g. using a radar, lidar, or camera to obtain position vector, gps raw data format, etc., using a comm. network to communicate between the nodes or a dsrc network or cellular network. It would be obvious to modify Dai by incorporating additional relative position vectors as recited in order to obtain relative positions between the nodes using a radar or lidar.      As to claim 4 and 14, Dai teaches claim 3 and 13. Dai doesn’t expressly teach wherein the third relative position vector is obtained through a sensor mounted on the first node, and the fourth relative position vector is obtained through a sensor mounted on the third node. However, please N.B., mounted sensors are routine in the RTK art for detecting positions, etc. It would be obvious to a skilled artisan to modify Dai by incorporating a sensor as desired to monitor the relative positions.       As to claim 5 and 15, Dai teaches claim 2 and 12. Dai doesn’t expressly teach wherein the sensor is a radar, a lidar or a camera. However, lidar, radar, camera are common in RTK art. It would be obvious to modify Dai by incorporate a lidar or radar as recited in order to function as the sensor. 
     As to claim 6 and 16, Dai teaches to claim 1 and 11, wherein the first position data and the second position data are Global Position System (GPS) raw data ([0014, 0033, 0053, 0055]).

     As to claim 7 and 17, Dai teaches claim 6 and 16, wherein the GPS raw data comprises pseudorange, satellite orbital data and carrier phase ([0015, 0032, 0053, 0055]).
     As to claims 9 and 19, Dai teaches claims 1 and 11, but not expressly that wherein the first node and the second node communicate through a communication network. However, N.B., comm. networks are routine in the art for communicating between nodes. It would be obvious for a skilled artisan to modify Dai by incorporating a comm. network for the purpose of communicating between the nodes.      As to claim 10 and 20, Dai teaches claim 9 and 19, but not expressly that wherein the communication network is a Dedicated Short Range Communication (DSRC) network, or a cellular network. However, please N.B., DSRC is a routine comm. network for shorter range applications. It would be obvious to modify Dai by incorporating a DSRC for short-range applications as desired. 

     As to claim 21 and 22, the cited prior art teaches claims 7 and 17, respectively. The cited art doesn’t expressly teach wherein the position variation vector from the first node to the second node is obtained by performing a double differentiation operation on the first position data and the second position data. However, please N.B., double differentiation is a routine mathematical operation. It would be obvious to modify the cited art by implementing a routine mathematical operation on the data points as is common in the art. 

Claim Objections

Claims 23-24 are objected to for depending upon rejected base claims but would otherwise be allowable. 

Response to Remarks
Applicant’s remarks filed 7/15/22 have been considered respectfully non-persuasive. The amended limitation regarding the position vector obtained through sensor on node is well-known in the art, e.g. c.f. Lundquist reference. The Office further maintains that double differentiation is a routine mathematical operation performed on a data for determining a vector. The respective order of differentiation operation, from first to second to third, etc. is obvious to modulate. In general, the recited second derivative measures how the rate of change of a quantity is itself changing, for instance. As such in the instant case, it would be obvious to use the second derivative on the position data to form the variation vector to measure how rate of change of position is changing, i.e. if a skilled artisan were trying to determine a position variation vector in which one is to determine how the rate of change of position is itself changing, one would perform a double differentiation operation. Various forms of variation, which is a generic term exist, whether that is (as mentioned above) a second or third, etc. derivative—all are obvious to modulate depending on which kind of variation one desires, for instance, a second derivative, or any number derivative. For instance, a third differentiation can be applied if the variation desired is torsion of curve or jerk of the position. In the instant case, double differentiation for a generically recited “position” and “variation” is well-known. No specific type of position or variation is recited that would otherwise render a routine mathematical operation to be novel.
 Applicant may more specifically recite the position and variation or more specifically recite the position vector itself to amend around the recited prior art.   
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646